Opinion op the Court by
Judge Peters:
Waiving the consideration of the question whether the sheriff was authorized to take bail although an order for bail had been made, unless the same was indorsed on the bench warrant as required by section 144, Criminal Code, which was not done in this case, still we apprehend the sheriff was not authorized to take bail for the appearance of the defendant at any other than the term next succeeding the date of the bail- bond. And so understanding his duty, the sheriff in his return on the bench warrant states the defendant gave bail for his appearance at the next term of the Marion Circuit Court, which was in June following. But the bail bond itself stipulates for the appearance of the defendant at the August term, 1866, of said court.
As the bond does not, therefore, conform to the requirements to the law, and is not such in its terms as the sheriff in his return states he took, we are not satisfied that the court below erred in quashing said bond, sheriff’s return, etc. Wherefore the judgment is affirmed.